Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The examiner is in receipt of applicant response to office action mailed 10/15/2021, which was received 4/15/2022. Acknowledgement is made to the amendment to claims 1,5,7,8 and 9. Applicant’s amendment has overcome the USC 112 rejections. Applicant states that the Double Patenting rejection has been overcome by the submittal of a Terminal Disclaimer, however, no such submittal could be found in the folder. The examiner contacted Barry Choobin on 5/13/2022 requesting that the Terminal Disclaimer be provided so that the case could be past to issue. As of close of business 5/18/2022 there has been no response.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,657,577. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the independent recite that same basic features as shown below:
                   16/845,703

An automatic food preparation and management system that is distributed across a plurality of geographic locations, the system comprising: a hardware processor;
a memory module, wherein the memory module comprises a plurality of digital data storage devices for storing digital data for automatic food preparation and management;
an analytics module, wherein the analytics module is stored in the memory module;

a plurality of end-point devices, wherein the plurality of end- point devices comprise kitchen appliances and food processing machines located in a plurality of geographical locations, and wherein the plurality of end-point devices comprise kitchen appliances that are connected to a cloud computing module, and wherein the plurality of end point devices are configured to receive a plurality of instructions from the analytics module and cook-food, and wherein the kitchen appliance has a plurality of processing chambers, and wherein the plurality of processing chambers are configured to heating, boiling, cooling, spraying, baking, cooking, pressure baking (flash cooking), cold pressure frying, and cleaning operations of the plurality of ingredients, and dish washing operations, and wherein the plurality of ingredients are moved from one chamber to next, based on conditions, and wherein the conditions include time, input from a plurality of sensors a sensor module, and wherein all the end-point devices are configured to work independently and in coordination with other end-point devices, and the kitchen appliance has a user: interface where the a user is enabled to order for what he wants, and wherein the kitchen machine enables the user to browse through all the items that are to be cooked out of the plurality of ingredients available during the ordering process, and wherein the kitchen appliance has a machine @ configurator to decide on what is to be cooked accommodating constraints that include Quantity required, the plurality of ingredients available, Time available, and Storage required, wherein the kitchen appliance has a camera and biometric capabilities to identify a the user to recognizes his preferences in suggesting items:
a cloud computing module, wherein the cloud computing module connects the plurality of end-point devices, and wherein the system enables gifting recipes or items so that a mom is enabled to gift a cake by picking a recipe (or creating a recipe) and pushing the recipe # to the a target ID of a son who lives several thousand kilometers away, and wherein the system even enables mom to pay for the plurality of ingredients that is ordered by the machine to cook the item she forwarded thereby enabling a to send the cooked food remotely, and wherein the cloud computing module helps in supporting models thereby enabling enables a restaurant to order or replenish the used plurality of ingredients used by covering the a cost of ordering them to the machine, which is batched/grouped in batches; a communication module, wherein the communication module is configured to establish communication between the plurality of end-point devices;
a plurality of sensors connected to the analytics module, the cloud computing module and the communication module;
an inventory management module, wherein the inventory management module is connected to the analytics module, the cloud computing module and the communication module, and wherein the inventory management module keeps record of a perishable time either from its internal database or from the an input from the store, and wherein the inventory management module is configured to dispose a perishable item and place an order based on a record of time; and
a recipe and menu building module, wherein the recipe and menu building module is connected to the analytics module, the cloud computing module and the communication module, and wherein the recipe and menu building module is run on the hardware processor, and wherein the recipe and menu building module is configured to receive an information related to a food intake pattern of a the user, an amount of nutrients taken by the user and a plurality of vital health parameters of the user through the plurality of sensors that are remotely located and connected to the cloud computing module;
a Cooking Initiation module configured to receives inputs from a historical information module and a Live information module, and wherein Historical Information module comprises information comprising Ingredient Properties, Recipe Properties, Results of Cooking Process and Effects of Storage, and wherein Live Information module comprises information from plurality of live processes comprising Optical Inspection, Thermal Inspection, Vapor Analysis, Texture Analysis, Conduction, Endoscopy and Chemical Reactive test of small sample.

           Patent 10,657,577
An automatic food preparation and management system that is distributed across a plurality of geographic locations, the system comprising: a hardware processor; a memory module, wherein the memory module comprises a plurality of digital data storage devices for storing digital data for automatic food preparation and management; an analytics module, wherein the analytics module is stored in the memory module; a plurality of end-point devices, wherein the plurality of end-point devices comprise kitchen appliances and food processing machines located in a plurality of geographical locations, and wherein the plurality of end-point devices comprise kitchen appliances that are connected to the cloud computing module, and wherein the plurality of end point devices are configured to receive a plurality of instructions from the analytics module and cook-food, and wherein the kitchen appliance has a plurality of processing chambers, and wherein the plurality of processing chambers are configured to process the ingredients to perform heating, boiling, cooling, spraying, baking, cooking, cleaning, dish washing operations, and moved the ingredients from one chamber to next, based on conditions, and wherein the conditions include time, input from a plurality of sensors in a sensor module, and wherein all the end-point devices are configured to work independently and in coordination with other end-point devices, and the kitchen appliance has a user interface where the user is enabled to order for what he wants, and wherein the kitchen machine enables the user to browse through all the items that are to be cooked out of the available ingredients during the ordering process, and wherein the kitchen appliance has machine a configurator to decide on what is to be cooked accommodating constraints that include Quantity required, Ingredients available, Time available, and Storage required, wherein the kitchen appliance has a camera and biometric capabilities to identify a user to recognizes his preferences in suggesting items; a cloud computing module, wherein the cloud computing module connects the plurality of end-point devices, and wherein the system enables gifting recipes or items so that a mom is enabled to gift a special cake by picking a recipe (or creating it) and pushing it to the target ID of his son who lives several thousand kilometers away, and wherein the system even enables mom to pay for the ingredients that is ordered by the machine to cook the item she forwarded thereby enabling a to send the cooked food remotely, and wherein the cloud computing module helps in supporting models thereby enabling a restaurant to order or replenish the used ingredients by covering the cost of ordering them to the machine, which is batched/grouped in batches; communication module, wherein the communication module is configured to establish communication between the plurality of end-point devices; a plurality of sensors connected to the analytics module, the cloud computing module and the communication module; an inventory management module, wherein the inventory management module is connected to the analytics module, the cloud computing module and the communication module, and wherein the inventory management module keeps record of a perishable time either from its internal database or from the input from the store, and wherein the inventory management module is configured to dispose a perishable item and place an order based on a record of time; and a recipe and menu building module, wherein the recipe and menu building module is connected to the analytics module, the cloud computing module and the communication module, and wherein the recipe and menu building module is run on the hardware processor, and wherein the recipe and menu building module is configured to receive an information related to a food intake pattern of a user, an amount of nutrients taken by the user and a plurality of vital health parameters of the user through the plurality of sensors that are remotely located and connected to the cloud computing module; a Cooking Initiation module configured to receives inputs from a historical information module and a Live information module, and wherein Historical Information module comprises information comprising Ingredient Properties, Recipe Properties, Results of Cooking Process and Effects of Storage, and wherein Live Information module comprises information from plurality of live processes comprising Optical Inspection, Thermal Inspection, \vapour Analysis, Texture Analysis, Conduction, Endoscopy and Chemical Reactive test of small sample.



Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1-9 are allowable.
	The following is an Examiner's statement of the reasons for allowance for independent claim 1.
	The merits of Independent claim 1 is found to be allowable for those reasons stated in the  NOA dated 1/10/20220 in application 15/299,856 and because the cited art of record does not fairly teach the claim as a whole. For instance, the cited art of record does not teach “an analytics module, wherein the analytics module is stored in the memory module; a plurality of end-point devices, wherein the plurality of end- point devices comprise kitchen appliances and food processing machines located in a plurality of geographical locations, and wherein the plurality of end-point devices comprise kitchen appliances that are connected to a cloud computing module, and wherein the plurality of end point devices are configured to receive a plurality of instructions from the analytics module and cook-food, and wherein the kitchen appliance has a plurality of processing chambers, and wherein the plurality of processing chambers are configured to perform heating, boiling, cooling, spraying, baking, cooking, pressure baking (flash cooking), cold pressure frying, and cleaning operations of the plurality of ingredients, and dish washing operations, and wherein the plurality of ingredients are moved from one chamber to next, based on conditions, and wherein the conditions include time, input from a plurality of sensors i a sensor module, and wherein all the end-point devices are configured to work independently and in coordination with other end-point devices, and the kitchen appliance has a user: interface where the a user is enabled to order for what he wants, and wherein the kitchen machine enables the user to browse through all the items that are to be cooked out of the plurality of ingredients available during the ordering process, and wherein the kitchen appliance has a machine configurator to decide on what is to be cooked accommodating constraints that include Quantity required, the plurality of ingredients available, Time available, and Storage required, wherein the kitchen appliance has a camera and biometric capabilities to identify a the user to recognizes his preferences in suggesting items: a cloud computing module, wherein the cloud computing module connects the plurality of end-point devices, and wherein the system enables gifting recipes or items so that a mom is enabled to gift a cake by picking a recipe (or creating a recipe) and pushing the recipe to a target ID of a son who lives several thousand kilometers away, and wherein the system enables mom to pay for the plurality of ingredients that is ordered by the machine to cook the item she forwarded thereby enabling to send the cooked food remotely, and wherein the cloud computing module enables a restaurant to order or replenish the plurality of ingredients used by covering a cost of ordering them to the machine, which is batched/grouped in batches; a communication module, wherein the communication module is configured to establish communication between the plurality of end- point devices; a plurality of sensors connected to the analytics module, the cloud computing module and the communication module; an inventory management module, wherein the inventory management module is connected to the analytics module, the cloud computing module and the communication module, and wherein the inventory management module keeps record of a perishable time either from its internal database or from an input from the store, and wherein the inventory management module is configured to dispose a perishable item and place an order based on a record of time; and a recipe and menu building module, wherein the recipe and menu building module is connected to the analytics module, the cloud computing module and the communication module, and wherein the recipe and menu building module is run on the hardware processor, and wherein the recipe and menu building module is configured to receive an information related to a food intake pattern of the user, an amount of nutrients taken by the user and a plurality of vital health parameters of the user through the plurality of sensors that are remotely located and connected to the cloud computing module; a Cooking Initiation module configured to receives inputs from a historical information module and a Live information module, and wherein Historical Information module comprises information comprising Ingredient Properties, Recipe Properties, Results of Cooking Process and Effects of Storage, and wherein Live Information module comprises information from plurality of live processes comprising Optical Inspection, Thermal Inspection, Vapor Analysis, Texture Analysis, Conduction, Endoscopy and Chemical Reactive test of small sample”.
The claims would be allowable should the applicant provide a Terminal Disclaimer to overcome the Double Patenting rejection.

Discussion of most relevant art:
US Patents and PG-PUB
	(i) US Patent 10,067,482 to Hepperla et al. teaches an equipment controller for operating a piece of kitchen equipment. The equipment controller has a memory storing an initial menu of food items each having associated operating parameters for operating the kitchen equipment when preparing the associated food item. The system also includes a supervisory controller in communication with the equipment controller and in communication with a remote monitor that receives an updated menu for the kitchen equipment from a remote terminal. The updated menu includes at least one of a food item modification and an operating parameter modification. The supervisory controller receives the updated menu from the remote monitor and communicates the updated menu to the equipment controller for installation by the equipment controller” (abstract). Hepperla, however, fails to render the application's above-mentioned limitations obvious.

(ii) US Patent 9,740,998 to Cartwright et al. teaches “processing circuitry having a processor and memory. The memory may store a plurality of content items associated with at least one content library. The processor may be configured to enable distribution of the content items to at least a selected asset among a plurality of food preparation assets via a network. The content items may include at least visible content descriptive of a food item preparable using the selected asset and invisible content including non-human readable instructions for enabling the selected asset to prepare the food item” (abstract). Cartwright, however, fails to render the application's above-mentioned limitations obvious.

(iii) US Patent 10,346,899 to Holman et al teaches  “acquiring user preference information of a user that indicates one or more customized food preferences of the user including at least one or more ingredient integrity preferences related to integrity of one or more ingredients; determining that there is no capable automated customized food generation machine present in nearby vicinity of the user that is able to currently generate one or more customized food items in compliance with the one or more customized food preferences of the user; and identifying one or more substitute automated customized food generation machines present in the nearby vicinity of the user that are able to currently generate at least one substitute customized food item that is only in partial compliance with the one or more customized food preferences of the user. In addition to the foregoing, other aspects are described in the claims, drawings, and text” (abstract). Holman, however, fails to render the application's above-mentioned limitations obvious.
(iv) US Patent 9,438,678 to DeSalvo et al teaches “ At least one example sensor unit 120 is configured to measure various operating parameters and/or various consumable statutes of the connected appliance(s) 110 or other piece(s) of equipment. Still further, at least one example sensor unit 120 is configured to store the inventory, cycle operations and/or usage data of the connect appliance(s) in its own memory. For instance, as illustrated in FIG. 3, an example sensor unit 120 includes a flash memory 210 and/or a random access memory (RAM) 212 to store the collected data. The unit 120 may use other types of memory in addition to, or in lieu of, flash memory 210 and RAM 212 to store the data. The data is, in turn, transmitted to the home hub 140 (see FIG. 2) such as, for example, a personal computer (PC), terminal, router, smartphone, tablet, or other suitable device via a communicator 214, such as a wireless connection using the local area network with WiFi, ZigBee®, Bluetooth, infrared, or the like. While the connection between the unit 120 and the home hub 140 is illustrated as being a communicator 214, a person of ordinary skill in the art will recognize that the data connection may be any suitable connection including a wired and/or wireless connection as desired. Software, firmware, and/or hardware executing and/or contained within the home hub 140 processes the use data generated by the connected appliance 110 and is adapted to at least one of display the data on an integrated and/or external display having a user interface 216, and/or transmit the data to the host system server 68, or other suitable service, such as a cloud service through the network 12, including an Internet, cellular, wireless, wired, LAN, tethered, and/or any other suitable connection.” (Para 32). DeSalvo, however, fails to render the application's above-mentioned limitations obvious.

(v) US PGPUB 20150279175 to Hyde et al. teaches  “ electronically achieving transistor-based communication from one or more automated-food-item production locations with one or more data centers for machine-assisted updating of food-item production data at the one or more automated-food-item production locations regarding one or more aspects of machine-automated-food-item providing. In addition to the foregoing, other method aspects are described in the claims, drawings, and text forming a part of the present disclosure” (abstract). Hyde, however, fails to render the application's above-mentioned limitations obvious.

(vi) US PGPUB 20140324607 to Frehn et al. teaches  “personalizing food orders includes: from a patron, receiving a taste feedback for a first food item in a first food order submitted previously by the patron; predicting an absolute food preference of the patron from the first food order; predicting a relative taste preference of the patron based on the taste feedback and a recipe of the first food item; generating a taste profile of the patron based on the absolute food preference and the relative taste preference; from the patron, receiving a selection for a second food item in a new food order, the second food item different than the first food item; applying the taste profile of the patron to a recipe for the second food item to generate a personalized recipe; and submitting the personalized recipe with the new food order to a robotic food assembly apparatus” (abstract). Frehn, however, fails to render the application's above-mentioned limitations obvious.
(vii) US PGPUB 20130052616 to Silverstein et al. teaches  “ a network of appliances functions to retrieve from a data repository, such as a centralized server, at least one data set containing food preparation instructions and to control one or more operations of at least one food preparation device, such as cooking temperatures and times associated with a stove, in accordance with the retrieved at least one data set containing food preparation instructions. The retrieved data set may additional be utilized to cause one or more devices to provide voice prompts to assist a user in the performance of the corresponding food preparation task. The data sets provided for this purpose may be standardized to allow recipes to be shared and used across multiple different appliance types” (abstract). Silverstein, however, fails to render the application's above-mentioned limitations obvious.

Non-Patent Literature
(viii) Lui teaches means for automating food preparation in a household kitchen using smart appliances. Lui, however, fails to render the application's above-mentioned limitations obvious

	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625